NO. 12-15-00273-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

EX PARTE:                                                 §   APPEAL FROM THE

DAVID MARK DAVIS, II,                                     §   COUNTY COURT

APPELLANT                                                 §   ANGELINA COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, appearing pro se, has filed a motion to dismiss this appeal. No decision has
been delivered in the appeal. Accordingly, Appellant’s motion to dismiss is granted, and the
appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered May 18, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 18, 2016


                                         NO. 12-15-00273-CR


                   EX PARTE: DAVID MARK DAVIS, II, APPELLANT


                                    Appeal from the County Court
                         of Angelina County, Texas (Tr.Ct.No. 14-1048-1)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.